Citation Nr: 0629640	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  97-12 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to July 1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied a petition to reopen a final disallowed claim for 
service connection for a left knee disability. 

In March 2000, the Board remanded the claim for application 
of the correct legal standard and for additional development.  
In March 2003, the Board reopened the claim and in November 
2003 remanded it for further development.  The claim is now 
before the Board for adjudication. 


FINDING OF FACT

The veteran's left knee disability was not incurred in 
service and is not related to any incident of service. 


CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability have not been met. 38 U.S.C.A. § 1101, 1110, 1112 
(West 2002), 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in May 2004; a rating decision 
in November 1996; a statement of the case in March 1997; and 
a supplemental statement of the case in October 2002.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2006 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a heavy vehicle operator in combat 
engineering units.  He contends that his left knee disability 
was incurred while jumping from a platform during a basic 
training exercise and in a vehicle accident in service. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Chronic diseases, including 
arthritis, may also be presumed to be service connected if 
the disease became manifest to a degree of 10 percent or more 
within one year of discharge.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303, 3.307.
 
In order to establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The veteran's April 1967 enlistment physical examination 
showed no left knee abnormalities.  Service medical records 
contain no examination or treatment for a left knee injury in 
basic training in 1967.  In April 1968, when the veteran 
sought treatment for another condition, an examiner noted 
"an old chip fracture or foreign body anterior to patella."  
A subsequent X-ray showed a single pinpoint opacity just 
anterior to the superior pole of the patella.  The evaluator 
stated that it was most likely an artifact but could 
represent a foreign body.  He noted that there was no 
evidence of an underlying boney abnormality.  In a follow-up 
examination in May 1968, an examiner advised the veteran that 
the X-ray was normal and prescribed the use of an "ace" 
bandage.  

The veteran sustained serious injuries and was hospitalized 
for several weeks after a military vehicle accident in 
October 1968.  His injuries included a concussion, facial and 
scalp lacerations, a fractured left distal radius, hemorrhage 
of the right eye, and contusions of the left hand, wrist, 
lower back, and neck.  However, service medical records 
contained no notation or diagnosis of an injury to the left 
knee.  In November 1969, the veteran sought treatment for 
pain in his left kneecap that he experienced while walking 
and denied any history of trauma.  The examiner noted that 
the veteran's left knee was unremarkable and prescribed pain 
medication and continued use of the bandage.  Service 
personnel records and post-service medical records for the 
treatment of another condition showed that the veteran served 
in a demanding combat assignment in the Republic of Vietnam 
from August 1968 to July 1970.  The July 1970 discharge 
physical examination showed no left knee abnormalities. 

The veteran's first VA claim for service connection, received 
at the RO in November 1970, was silent for any left knee 
complaint, injury, or disability.  In August 1971, the 
veteran underwent a special VA orthopedic examination to 
evaluate the residual conditions from the 1968 vehicle 
accident.  He made no complaints regarding his left knee.  An 
X-ray showed no evidence of recent or old fractures.  The 
evaluator noted a fabella which he stated was a normal 
sesamoid in the popliteal space.  In October 1972, a VA 
examiner noted that the veteran was employed as a bus driver 
and that he experienced pain and swelling of his left knee 
after driving.  He also noted a lump on the veteran's patella 
that "used to hurt when he happened to hit it."  The 
veteran reported experiencing the symptoms since the vehicle 
accident in 1968.  The examiner noted discomfort and 
difficulty squatting but no fluid or limitation of motion.  
In July 1976, June 1980, and February 1981, VA examiners 
noted the veteran's complaints of occasional knee pain but 
also found no abnormal conditions on examination and made no 
diagnosis.  

In November 1984, a private physician noted the veteran's 
reported history of a left knee injury from a jump from a 
platform in basic training in 1967.   These records also 
document treatment following a December 1981 left knee injury 
when he hit his head on his knee while bent under a desk.   
Arthroscopic surgery was performed to remove damaged tissue 
from the patellofemoral joint.  The private physician 
diagnosed chondromalacia of the patella and recommended 
further surgery for lateral and medical releases.  The record 
indicates that the veteran underwent surgical repair in 
February 1982, February 1983, and June 1984.  The physician 
noted that a June 1984 VA arthroscopic examination, not of 
record, showed no abnormalities. 

The veteran was hospitalized at a VA facility in June 1989 
for another condition.  The hospital discharge record showed 
that the veteran was in an automobile accident in 1983, which 
included a left knee injury for which he underwent 
arthroscopic surgery to repair a torn cartilage of the left 
knee with removal of a bone chip.  The report also documents 
subsequent treatment for continued left knee impairment 
following the 1983 torn cartilage and motor vehicle accident 
injury.  However, there are no records of immediate treatment 
following the accident, and the private medical records from 
the same period do not mention the accident. 

A VA treatment record of January 1994 shows a left knee 
injury three days earlier when the veteran fell six feet to 
the floor.  A June 1995 VA magnetic resonance image showed a 
possible anterior crucial ligament tear and meniscus tear.  
However, a subsequent arthroscopic procedure in July 1995 
found that there were no tears and no loose bodies.  Some 
cartilage and synovial changes were shaved. 

In September 1996, the veteran was examined for a spine 
disability.  A VA examiner noted that the veteran had been a 
"parachutist" who had had a number of accidents including a 
left knee injury during parachute training and an automobile 
accident.  Although the veteran's engineering unit was 
attached to an airborne division in Vietnam, there is no 
record of the veteran's training, qualification, or 
performance of duties as a paratrooper.  The examiner 
provided no clinical data for an examination of the knee but 
diagnosed degenerative joint disease of the left knee, 
requiring a left knee brace.  The examiner opined that the 
veteran had had multiple joint problems, probably secondary 
to numerous injuries, several of which were significant 
during his military service.  In November 1996, a VA 
physician conducted an orthopedic follow-up to the veteran's 
1995 arthroscopic procedure noting again that he had only 
minor patella cartilage disruption.  On examination, the 
physician noted slight muscle atrophy but a full range of 
motion and no fluid or crepitation.  The veteran was observed 
to walk well with no support. 

Additional follow-up VA examinations in December 1997, 
December 1998, March 1999, June 2000, November 2000, and June 
2001 showed that the veteran was able to play basketball, did 
not require support devices, and had a full range of motion 
with no instability, swelling, locking, or giving-way.  The 
examiners noted the veteran's reports of occasional swelling, 
pain, and use of a knee brace.  The later reports note some 
crepitation and early indications of arthritis but with no 
substantial changes. 

Finally, in June 2004, a VA examiner reviewed the veteran's 
reported history and the claims file.  He noted the veteran's 
knee examinations in service as well as multiple arthroscopic 
surgeries and diagnosis of chondromalacia following a 1983 
automobile accident.  On examination and review of a 
concurrent X-ray, he noted no instability, limitation of 
motion, or effusion.   He concluded that the veteran's 
current complaints were more likely due to the injury from 
the 1983 accident.  He also noted that the chondromalacia was 
a degenerative disease that "could possibly be somehow 
related to his service complaints starting in 1967 and 
thereafter." 

The Board concludes that the veteran's current left knee pain 
and feelings of instability are not related to any incident 
of service.  There is no record of treatment for an injury in 
basic training in 1967.  There is no record that the veteran 
was trained for or executed parachute jumps.  The records of 
injury from a military vehicle accident in 1968 show no 
injury to the left knee.  The veteran completed a demanding 
tour of combat duty with one complaint of knee pain treated 
with medication and a bandage.  He denied any trauma at the 
time, and X-rays showed a normal fabella.  The military 
discharge examination and several VA examinations in the 
1970's noted the veteran's complaint of pain and swelling but 
showed no clinical findings of a disability.  Although there 
are no records of immediate treatment after a 1983 automobile 
accident, multiple arthroscopic surgical procedures followed 
and records referred to the accident.  
One VA examiner in September 1996 alluded to multiple 
joint problems, "probably" secondary to multiple 
injuries in service.  The examiner did not review the 
records of treatment for injuries in service.  A second 
examiner in June 2004 did review the file including the 
service medical records; therefore, the Board places 
greater probative weight on his evaluation.  He 
concluded that the veteran's current condition was more 
likely due to the 1983 automobile accident.  Although he 
noted that degenerative disease could have been the 
origin of the veteran's complaints in-service, his 
conclusion was highly speculative.  See Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may 
or may not" language by physician is too speculative).  
Other VA and private physicians restated the veteran's 
reported history without providing a clear opinion on 
the etiology of the condition.

The weight of the credible evidence demonstrates that the 
veteran's current degenerative disease of the left knee was 
first manifested many years after service and was not related 
to his active service or any incident therein.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


